United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 20-1175
                         ___________________________

                                   David N. James

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

 Eric Cheatham, Officer, North Little Rock Police Department; Mike Davis, Chief
    of Police, North Little Rock Police Department (Originally named as Doe)

                       lllllllllllllllllllllDefendants - Appellees
                                        ____________

                     Appeal from United States District Court
                 for the Eastern District of Arkansas - Little Rock
                                  ____________

                             Submitted: August 7, 2020
                              Filed: August 18, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Arkansas inmate David James appeals the
district court’s1 adverse grant of summary judgment.

      1
        The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.
       We conclude the district court did not abuse its discretion in deeming
defendants’ statement of facts admitted, pursuant to a local rule. See Nw. Bank & Tr.
Co. v. First Ill. Nat’l Bank, 354 F.3d 721, 725 (8th Cir. 2003) (reviewing for abuse of
discretion district court’s application of its local rules); see also Reasonover v. St.
Louis Cty., 447 F.3d 569, 579 (8th Cir. 2006) (district courts have broad discretion
enforcing local rules). Having carefully reviewed the record, we further conclude the
district court did not err in granting summary judgment. See Woodworth v. Hulshof,
891 F.3d 1083, 1088 (8th Cir. 2018) (reviewing de novo grant of summary judgment).
Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                          ______________________________




                                         -2-